Citation Nr: 9908037	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-24 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative changes of 
the cervical spine secondary to the service-connected injury 
of muscle groups I and XXII (formerly characterized as the 
service connected residuals of a gunshot wound of the neck).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law.


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A notice of disagreement was received in 
October 1993.  A statement of the case was issued in December 
1993.  A substantive appeal was received from the veteran in 
June 1994.  A hearing was held at the RO in August 1994. 
 
In April 1996 and again in August 1997, the Board remanded 
the case to the RO for further development.   


FINDING OF FACT

The medical evidence of record does not tend to demonstrate 
that the degenerative changes of the cervical spine are 
proximately due to or the result of, or have been aggravated 
by, his service connected injury of muscle groups I and XXII.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
degenerative changes of the cervical spine secondary to the 
service-connected injury of muscle groups I and XXII is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. 3.310 (1998).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet.App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the U.S. Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeals) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, as is the case here, the second and third Caluza 
requirement can also be met if there is evidence 
demonstrating that a disability is proximately due to or the 
result of a service-connected disease or injury or if there 
is evidence that a service-connected disability has 
aggravated a non-service-connected disability. 38 C.F.R. 
§ 3.310(a) (1998); Allen.

With regard to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating 
that the veteran currently suffers from degenerative changes 
of the cervical spine.  Specifically, a VA radiologic report 
dated in August 1993 indicates that X-rays of the cervical 
spine revealed mild osteoarthritic changes and some 
osteoporotic changes.  Further, X-rays of the cervical spine 
taken in September 1993 revealed degenerative changes.  
Reports of VA examinations conducted in June 1996 and August 
1998 both list a diagnosis of mild cervical arthritis.  These 
records sufficiently demonstrate that the veteran currently 
suffers from degenerative changes of the cervical spine, and 
thus satisfy the first Caluza requirement (that there be a 
current disability demonstrated through medical diagnosis).  

The Board notes that the veteran and his representative 
contend, that the veteran has degenerative changes of the 
cervical spine secondary to his service connected injury of 
muscle groups I and XXII (formerly characterized as the 
service connected residuals of a gunshot wound of the neck).  

In this regard, the Board notes that the medical evidence of 
record does not demonstrate that the veteran's degenerative 
changes of the cervical spine are proximately due to or the 
result of the service connected injury of muscle groups I and 
XXII, nor does the evidence tend to demonstrate that this 
service-connected disability has aggravated the degenerative 
changes of the cervical spine.  

This evidence includes the reports of the VA examinations 
conducted in June 1996 and August 1998.  The June 1996 report 
indicates that cervical spine range of motion studies 
revealed forward flexion to 50 degrees, extension to 30 
degrees, and lateral rotation to 50 degrees bilaterally with 
crepitance and mild pain.  X-rays of the cervical spine 
showed mild generalized cervical facet arthritis with facet 
joint space narrowing, that there was maintenance of the 
cervical disc spaces, and that there was a piece of shrapnel 
superior to the mid-third of the left clavicle.  

The report also contained the examiner's opinion that the 
veteran's generalized arthritis condition could not be 
specifically related to his shrapnel wound.  He noted that 
cervical penetration of a bullet would result in a focalized 
degeneration of the spine and/or a spinal cord injury, and 
that neither was present.  In his opinion, the degenerative 
changes of the veteran's cervical spine were a process of 
aging.  

The August 1998 report indicates that the veteran gave a 
history of developing a decreasing range of cervical spine 
motion over the past several years and that he has 
experienced grinding and pain on motion of the neck.  
Physical examination revealed a limited range of cervical 
spine motion, with flexion to 50 degrees, extension to 40 
degrees, and lateral rotation to 50 degrees with notable 
crepitance.  There was no point tenderness to palpation of 
the cervical spine.  The examiner noted that X-rays 
previously reviewed in June 1996 showed mild generalized 
cervical facet arthritis with facet joint space narrowing, 
mild foraminal stenosis at multiple levels, and two small 
pieces of shrapnel superior to the middle third in the soft 
tissues above the left clavicle.  The examiner also noted 
that there was a small piece of metal adjacent and lateral to 
the C5 body in the soft tissues.

The diagnosis listed in this report was generalized mild 
cervical arthritis with some mild facet arthritis and mild 
foraminal stenosis with no neurologic sequelae but a 
decreased range of motion.  The examiner opined that the 
veteran's arthritic condition could not be specifically 
related to his shrapnel wound.  She noted that the remaining 
pieces of the shrapnel were in the soft tissue of the neck 
and did not appear to have caused any skeletal abnormalities 
at the time of injury.  Further, she noted that the cervical 
arthritis was at multiple levels which are not even remotely 
related to the entry path of the shrapnel, and that there was 
no evidence of focal degeneration of the spine or fracture 
due to contact between the shrapnel and the spine.  The 
examiner, at the end of the report, reiterated her opinion 
that the veteran's generalized cervical arthritis and mild 
cervical stenosis could not be attributed to his shrapnel 
wound sustained in 1945.  

The Board notes that during an August 1994 RO hearing, the 
veteran testified that  that he occasionally experiences neck 
stiffness, and that stiffness was also experienced just after 
he separated from service.  In his notice of disagreement 
received in October 1993, he stated that degenerative changes 
of his cervical spine were the residuals of the shrapnel 
wounds incurred in service.  However, the Board points out 
that any such contentions made by the veteran that his 
degenerative changes of the cervical spine are related in any 
way to the service-connected injury of muscle groups I and 
XXII, without supporting medical evidence, are not competent.  
Espiritu. 

As there is no medical evidence that the veteran suffers from 
degenerative changes of the cervical spine related in any way 
to his service-connected injury of muscle groups I and XXII, 
all the requirements set forth in Caluza, in order to make a 
claim well grounded, are not met.  Accordingly, the Board is 
compelled to find that the veteran's claim for entitlement to 
service connection for degenerative changes of the cervical 
spine is not well grounded. 

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.




ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


